Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Status of claims
The amendment filed on 08/17/2021 is acknowledged. Claims 1-51, 53-60, 64-68, and 70-74 have previously been canceled and claims 61-63 have been withdrawn. Claims 52 and 69 are under examination in the instant office action. 

Rejections withdrawn


New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52 and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norton et al. (US 2009/0110749 A1) as evidenced by What are antimicrobials? (http://npic.orst.edu/factsheets/antimicrobials.pdf) in view of Matsuo et al. (US 8,168,245 B2). 
Norton et al. teach a stable, non-toxic electrolyzed saline solution with remarkable antimicrobial (paragraph 2, 22, 23, and 36-38 and claim 4) (including killing or slowing the spread of virus according to “What are antimicrobials?”) comprising hydrogen (H2) gas (paragraph 28 and claim 3) to be administrated to human orally (paragraph 29), wherein hydrogen (H2) gas has the ability to attack infective microbes (paragraph 28 and claim 3). 
Though Norton et al. do not expressly teach the properties of the antimicrobial agent providing a hydrogen-containing concentration of approximately 400 ppb when three grams of the antimicrobial agent being mixed with 20 milliliters of physiological saline in claim 69, as a result of the H2 being the same as claimed, the H2 would necessarily have the claimed properties, whether expressly recognized by Norton et al. or not. Please refer to MPEP 2112.01 II.
Norton et al. do not specify the H2 being absorbed on coral powder.
This deficiency is cured by Matsuo et al. who teach coral powder with H2 being adsorbed and retained in the micropores of coral powder as a supplementary food for H2 being gradually release and functioning in vivo (entire reference, especially abstract, the paragraph bridges column 2 and 3, and claim 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Norton et al. and Matsuo et al. to adsorb H2 in the teachings taught by Norton et al. into coral powder. Coral powder being suitable for adsorbing and retaining H2 was well known to a person of ordinary skill in 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 08/17/2021, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612